
	

114 HR 3645 IH: Federal Duck Stamp Price Stability Act of 2015
U.S. House of Representatives
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3645
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2015
			Mr. Lowenthal introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Migratory Bird Hunting and Conservation Stamp Act to give the Secretary of the
			 Interior, with the approval of the Migratory Bird Conservation Commission,
			 the authority to periodically increase the price of Migratory Bird Hunting
			 and Conservation Stamps to account for inflation in funding the
			 acquisition of interests in land for the conservation of migratory birds,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Duck Stamp Price Stability Act of 2015. 2.Periodic increase in price of migratory bird hunting and conservation stamp to account for inflationSection 2 of the Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C. 718b) is amended—
 (1)in subsection (b), by striking The Postal and inserting Except as provided in subsections (c) and (d), the Postal; and (2)by adding at the end of the following:
				
					(d)Increase in price of stamp
 (1)Increase authorizedThe Secretary may, after notice and public comment, increase the price of each stamp sold under this section by an amount not to exceed $10 for a hunting year if the Secretary determines the increase—
 (A)is commensurate with the level of inflation as determined by the adjustments in the Consumer Price Index since the last increase; and
 (B)is approved unanimously by the Migratory Bird Conservation Commission. (2)Effective date of increaseAn increase in price under paragraph (1) shall take effect—
 (A)no earlier than 2 years after the effective date of the last increase in price; and (B)no later than January 1 of the calendar year preceding the hunting year..
			
